Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 24, 2015

                                      No. 04-14-00472-CV

                                   ARC PARKLANE, INC.,
                                         Appellant

                                                v.

                                        Arvel SEALS, Jr.,
                                            Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-10177
                           Honorable Larry Noll, Judge Presiding


                                         ORDER
       To allow the parties to mediate their dispute, on August 24, 2015, we abated this appeal
until October 8, 2015. On September 21, 2015, the parties filed a joint motion to extend the
abatement to allow the parties to reset the date for mediation.
       The joint motion is GRANTED. We ORDER Appellant to file in this court not later than
November 11, 2015, (1) a motion to dismiss the appeal or (2) a motion to reinstate the appeal on
the court’s docket so the appeal may proceed.
       If the parties fail to settle, Appellant’s brief will be due on December 1, 2015.
       All other appellate deadlines remain SUSPENDED pending further order of this court.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court